DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7 of copending Application No. 16/481,672 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the digitizing of non-numerical text data items is how the feature vectors are generated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Application #16/481,672
Claim 1: A feature value generation device comprising: 
Claim 1: A feature value generation device comprising: 
a generator configured to digitize non-numerical text data items collected at a plurality of timings from a target of anomaly detection, to generate vectors whose elements are feature values corresponding to the digitized data items;
a generator configured to generate vectors whose elements are feature values of data items collected at a plurality of timings from a target of anomaly detection, so as to normalize or standardize the vectors based on a set of predetermined vectors,
a learning unit configured to learn the vectors during a learning period so as to output a learning result; and
a learning unit configured to learn the predetermined vectors so as to output a learning result; and
a detector configured to detect, during a test period, for each of the vectors generated by the generator, an anomaly based on said each of the vectors and the learning result.
a detector configured to detect, for each of the vectors normalized or standardized by the generator, an anomaly based on said each of the vectors and the learning result,
Claim 7: A feature value generation method executed by a computer, the method comprising: 
Claim 4: A feature value generation method executed by a computer, the method comprising: 
a generating step of digitizing non-numerical text data items collected at a plurality of timings from a target of anomaly detection, to generate vectors whose elements are feature values corresponding to the digitized data items;
a generating step of generating vectors whose elements are feature values of data items collected at a plurality of timings from a target of anomaly detection so as to normalize or standardize the vectors based on a set of predetermined vectors;
a learning step of learning the vectors during a learning period so as to output a learning result; and
a learning step of learning the predetermined vectors so as to output a learning result; and
a detecting step of detecting, during a test period, for each of the vectors generated by the generating step, an anomaly based on said each of the vectors and the learning result.
a detecting step of detecting, for each of the vectors normalized or standardized by the gene rating step, an anomaly based on said each of the vectors and the learning result, 
Claim 8: A non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute the feature value generation method as claimed in claim 7.
Claim 7: A non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute the feature value generation method as claimed in claim 4.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a generator”, “a learning unit”, and “a detector” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-6 are directed to a device, which is a machine or article of manufacture, claim 7 is directed to a method, which is a process, and claim 8 is directed to a computer readable medium, which is a device or article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites digitizing data to generate vectors, learn the vectors, and detect anomalies, which are mental processes or mathematical calculations. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, there are no further limitations to integrate the abstract ideas into a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1 and 7, digitizing data to generate vectors, learning the vectors, and detecting anomalies are mental processes or mathematical calculations, which are abstract ideas. There are no further limitations to integrate the abstract ideas into a practical application or to be significantly more.

Regarding claims 2-5, assigning IDs is a mental process, which is an abstract idea. The other limitations are further clarifications of the above abstract ideas without integration into a practical application and without significantly more.

Regarding claim 6, vectorizing data and synthesizing vectors are mental processes or mathematical calculations, which are abstract ideas without integration into a practical application and without significantly more.

Regarding claim 8, structural elements such as computer readable media are generic computer components and do not constitute integration into a practical application or significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togawa (WO 2015/072085 A1).

Regarding claim 1, Togawa teaches:
A feature value generation device comprising: 
a generator configured to digitize non-numerical text data items collected at a plurality of timings from a target of anomaly detection, to generate vectors whose elements are feature values corresponding to the digitized data items (Fig. 1 element 120, para [0026-27], where feature vectors are calculated for multiple log files, para [0029], where the message is analyzed for abnormalities); 
a learning unit configured to learn the vectors during a learning period so as to output a learning result (Fig. 1 element 130, 230, para [0028], where vectors are used to create classification definition information, interpreted as learning); and 
a detector configured to detect, during a test period, for each of the vectors generated by the generator, an anomaly based on said each of the vectors and the learning result (Fig. 1 element 140, para [0029], where the classification definition information and the feature vector are used to determine if a log message is normal or abnormal).  

Regarding claim 2, Togawa teaches:
The feature value generation device of claim 1, wherein the generator assigns IDs to the non-numerical text data items, to generate the vectors wherein each of the vectors has a dimensionality of a total number of the IDs assigned during the learning period, and has feature values as the elements each of which corresponds to a number of occurrences of each of the IDs (Fig. 7, para [0049], where the element numbers are the IDs, where the number of dimensions is the number of IDs, and Figs. 4 and 6, para [0065], [0073], where the appearance frequency is used to calculate the weight value as the feature values for each element), and 
wherein when an ID not assigned during the learning period occurs in a non- numerical text data item during the test period, the non-numerical text data item is ignored (para [0069], where "starting" is not selected for an ID, and para [0057-58], where the unselected word is not included in the vector).  

Regarding claim 3, Togawa teaches:
The feature value generation device as claimed in claim 1, wherein the generator assigns IDs to the non-numerical text data items, to generate the vectors wherein each of the vectors has a dimensionality of a number obtained by adding a predetermined number of IDs to a total number of the IDs assigned during the learning period, and has feature values as the elements each of which corresponds to a number of occurrences of each of the IDs (Fig. 7, para [0049], where the element numbers are the IDs, para [0094], where the number of dimensions is the number of IDs learned plus the number of words not included in the learning, and Figs. 4 and 6, para [0065], [0073], where the appearance frequency is used to calculate the weight value as the feature values for each element), and   
wherein when an ID not assigned during the learning period occurs in a non- numerical text data item during the test period, the generator assigns one of the predetermined number of IDs to the non-numerical data item, to generate a vector (para [0094], where the dimension is increased by the number of words not already learned).  

Regarding claim 4, Togawa teaches:
The feature value generation device of claim 1, wherein the generator assigns IDs to words in the non-numerical text data items, to generate the vectors wherein each of the vectors has a dimensionality of a total number of the IDs assigned during the learning period, and has feature values as the elements each of which corresponds to a number of occurrences of each of the IDs (Fig. 7, para [0049], where the element numbers are the IDs, where the number of dimensions is the number of IDs, and Figs. 4 and 6, para [0065], [0073], where the appearance frequency is used to calculate the weight value as the feature values for each element), and 
wherein when an ID not assigned during the learning period occurs as a word in a non-numerical text data item during the test period, the word is ignored (para [0069], where "starting" is not selected for an ID, and para [0057-58], where the unselected word is not included in the vector).  

Regarding claim 5, Togawa teaches:
The feature value generation device as claimed in claim 1, wherein the generator assigns IDs to words in the non-numerical text data items, to generate the vectors wherein each of the vectors has a dimensionality of a number obtained by adding a predetermined number of IDs to a total number of the IDs assigned during the learning period, and has feature values as the elements each of which corresponds to a number of occurrences of each of the IDs (Fig. 7, para [0049], where the element numbers are the IDs, para [0094], where the number of dimensions is the number of IDs learned plus the number of words not included in the learning, and Figs. 4 and 6, para [0065], [0073], where the appearance frequency is used to calculate the weight value as the feature values for each element), and 
wherein when an ID not assigned during the learning period occurs as a word in a non-numerical text data item during the test period, the generator assigns one of the predetermined number of IDs to the word, to generate a vector (para [0094], where the dimension is increased by the number of words not already learned).  

Regarding claim 6, Togawa teaches:
The feature value generation device as claimed in claim 1, wherein the generator vectorizes the non-numerical text data items based on vector representations of a plurality of words prepared in advance, and synthesizes vectors corresponding to the words to generate the vectors (Fig. 7, para [0049-51], where the vectors are created based on the vector definition information, and para [0026], where the vector definition information is determined and stored), and 
wherein when a word other than the plurality of words prepared in advance occurs during the test period, the word is ignored (para [0069], where "starting" is not selected for an ID, and para [0057-58], where the unselected word is not included in the vector).  

Regarding claim 7, Togawa teaches:
A feature value generation method executed by a computer, the method comprising: 
a generating step of digitizing non-numerical text data items collected at a plurality of timings from a target of anomaly detection, to generate vectors whose elements are feature values corresponding to the digitized data items (Fig. 1 element 120, para [0026-27], where feature vectors are calculated for multiple log files, para [0029], where the message is analyzed for abnormalities); 
a learning step of learning the vectors during a learning period so as to output a learning result (Fig. 1 element 130, 230, para [0028], where vectors are used to create classification definition information, interpreted as learning); and 
a detecting step of detecting, during a test period, for each of the vectors generated by the generating step, an anomaly based on said each of the vectors and the learning result (Fig. 1 element 140, para [0029], where the classification definition information and the feature vector are used to determine if a log message is normal or abnormal).  

Regarding claim 8, Togawa teaches:
A non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute the feature value generation method as claimed in claim 7 (para [0103], where a storage medium houses a program to perform the method).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0180980 A1 para [0048] teaches creation of feature vectors, and Abstract teaches detection of anomalies using learning and test phases; US 2020/0258004 A1 para [0095-96] teaches use of word2vec for creating vectors with dimension N, para [0111] teaches anomaly detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658